United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2138
                                    ___________

Katie Lee Scott,                         *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Federal Express Corporation,             *
                                         *       [UNPUBLISHED]
               Appellee.                 *
                                    ___________

                            Submitted: January 6, 2003
                                Filed: January 14, 2003
                                     ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Katie Lee Scott appeals the district court’s1 entry of judgment following an
adverse jury verdict in her Title VII employment-discrimination and retaliation action
against Federal Express Corporation. Scott challenges the court’s rulings on
evidentiary issues, its handling of questions from the jury, and the court’s denial of
a Batson2 challenge; Scott also argues her attorney was not effective at trial.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
          Batson v. Kentucky, 476 U.S. 79, 96-98 (1986).
       We cannot say, based upon our careful review of the record Scott has provided
to us on appeal, that the court committed any prejudicial abuse of discretion in its
evidentiary rulings. Further, we find no abuse of discretion in the court’s decisions
regarding questions posed by the jury, and no clear error in its finding that a black
juror was not struck for impermissible reasons. Finally, we note that Scott has no
constitutional or statutory right to the effective assistance of counsel in a civil trial.
Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-